                                                              Entered on Docket
                                                              August 28, 2019
                                                              EDWARD J. EMMONS, CLERK
                                                              U.S. BANKRUPTCY COURT
                                                              NORTHERN DISTRICT OF CALIFORNIA


 1   RICHARD G. HYPPA
     Attorney at Law
 2   SBN104547                                             Not Signed: August 27, 2019
     Tracy Law Center
 3   120 E. 12th St.
     Tracy, CA 95376                                       ________________________________________
                                                           Stephen L. Johnson
 4
                                                           U.S. Bankruptcy Judge
     Telephone 209) 836-9288
 5   Facsimile 209) 836-9289

 6   Attorney for Interested Parties
     MYRON PALMORE, CARRIE
 7   PALMORE
                                                                                     * see reason below
 8

 9
                                       UNITED STATES BANKRUPTCY COURT
10
                                        NORTHERN DISTRICT OF CALIFORNIA
11
                                                   SAN JOSE DIVISION
12

13
     In Re:                                                     Case No.: 10-59531
14
     MADISYN NORTHEAST, LLC,
15
                      Debtor.                                   ORDER ON EXPARTE APPLICATION TO REOPEN
16                                                              CASE; RE-APPOINT TRUSTEE

17

18
              The Exparte Application to Reopen Case; Re-appoint Trustee filed by Interested Parties MYRON
19
     PALMORE and CARRIE PALMORE having been considered by the Court,
20
               Upon proof to the satisfaction of the Court and good cause appearing therefore,
21
               IT IS ORDERED that the above-captioned Bankruptcy case shall be reopened to allow Interested Parties
22
     MYRON PALMORE and CARRIE PALMORE to move the Court for an Order Granting Motion to Value
23
     Collateral and to Avoid Junior Lien which was filed by the Debtor MADISYN NORTHEAST, LLC on October 13,
24
     2010. No Trustee shall be appointed.
25
                                                 ***END OF ORDER***
26 Motion is unclear if movant is entitled to relief. Within 10 days, Movant needs to file a supp. brief with
27 applicable legal authorities addressing (1) how movant has standing to step into debtor's shoes to
   request relief on a motion filed by debtor; and (2) what authority the court has to rule on a motion to
28
   value and avoid lien in this ch 7 case when Dewsnup v. Timm, 502 U.S. 410 (1992), holds that a
   debtor cannot value collateral and strip lien in chapter 7. See also In re Laskin, 222 B.R. 872 (9th
   Cir. BAP 1998)(Ch 7 debtor lacks standing to avoid lien under sec. 506). Movant may resubmit order
   after filing the brief. Failure to timely file the brief will result in the denial of the motion without further
   Case: 10-59531 Doc# 221 Filed: 08/27/19 Entered: 08/28/19 10:13:32 Page 1 of 1
   notice.
